Citation Nr: 1024860	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-34 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for diabetes mellitus, type II, prior to March 28, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, on and after March 28, 2008.


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active military service from July 1969 to 
February 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in January 2008 
and August 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Prior to March 28, 2008, the Veteran's diabetes mellitus, 
type II, required a restricted diet and the Veteran was 
encouraged to engage in physical activity, but did not require 
the use of a hypoglycemic agent or insulin.

2.  On and after March 28, 2008, the Veteran's diabetes mellitus, 
type II, required the use of a hypoglycemic agent and a 
restricted diet, and the Veteran was encouraged to engage in 
increased physical activity, but did require insulin or 
regulation of his activities.


CONCLUSIONS OF LAW

1.  Prior to March 28, 2008, the criteria for an initial 
disability rating in excess of 10 percent for diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

2.  On and after March 28, 2008, the criteria for disability 
rating in excess of 20 percent for diabetes mellitus, type II, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).

The Veteran's claim of entitlement to increased evaluations for 
his service-connected diabetes mellitus, type II, arises from his 
disagreement with the initial evaluations assigned to this 
disability following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA with respect to this 
claim.

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records and his identified VA treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded an 
adequate VA examination during the course of this appeal.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, 
the examiner took into account the Veteran's statements and 
treatment records, which allowed for a fully-informed evaluation 
of the claimed disability.  Finally, there is no indication in 
the record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of 


showing that an error is harmful, or prejudicial, normally falls 
upon the party attacking the agency's determination); (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  

Historically, the Veteran served on active service from July 1969 
to February 1971.  In January 2008, the Veteran submitted a claim 
of entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to an herbicidal agent.  That 
same month, service connection was granted and a 10 percent 
evaluation was assigned thereto, effective January 7, 2008.  In 
February 2008, the Veteran submitted a notice of disagreement, 
seeking a rating in excess of 10 percent.  In August 2008, the 
evaluation assigned to the Veteran's service-connected diabetes 
mellitus, type II, was increased to 20 percent, effective March 
28, 2008.  The Veteran perfected an appeal, seeking an initial 
evaluation in excess of 10 percent prior to March 28, 2008, and 
seeking an evaluation in excess of 20 percent on and after March 
28, 2008.  The appeal has been certified to the Board for 
appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the entire history is necessary so 
that a rating may accurately reflect the elements of any 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current 


findings, the Board is to consider the veteran's medical history 
in determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Powell v. 
West, 13 Vet. App. 31, 34 (1999).
The current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Accordingly, evidence contemporaneous with the 
claim and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7913, when diabetes mellitus, type II, is 
manageable by restricted diet only, a 10 percent rating is 
warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 
percent rating is warranted when diabetes mellitus, type II, 
requires insulin and restricted diet, or; oral hypoglycemic agent 
and restricted diet.  Id.  Diabetes mellitus, type II, requiring 
insulin, restricted diet, and regulation of activities is rated 
as 40 percent disabling.  Id.  Diabetes mellitus, type II, 
requiring insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated as 60 percent 
disabling.  Id.  Diabetes mellitus, type II, requiring more than 
one daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately rated, is rated as 100 
percent disabling.  Id.  Compensable complications of diabetes 
are to be rated separately unless they are part of the criteria 
used to support a 100 percent rating under Diagnostic Code 7913.  
Id. at Note (1).  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  Id.



A.  Prior to March 28, 2008

In August 2007, the Veteran expressed concern that he was 
developing diabetes mellitus, type II, and wanted to learn of 
preventative measures or treatment options.  The assessment was 
impaired fasting glucose and the Veteran was instructed to 
exercise and modify his diet.  A diagnosis of diabetes mellitus, 
type II, was not provided.

At a follow-up appointment in January 2008, the Veteran reported 
that his attempts to modify his diet and exercise more were not 
successful.  The diagnosis was diabetes mellitus, type II.  The 
Veteran expressed a desire to pursue non-medication therapies to 
control his diabetes mellitus, type II.  The Veteran was 
encouraged to increase his activity and see a nutritionist.

In February 2008 and in April 2008, the Veteran submitted 
statements asserting that he could go on medication "if he 
wanted," but that he wished to control his diabetes mellitus, 
type II, via diet modification and exercise.  He further stated 
that "[a]though the med[ications] provide immediate results[,] I 
think if I can get it under control [with diet and exercise] 
within a reasonable amount of time I will be better off."

Later in April 2008, the Veteran submitted a statement wherein he 
asserted that he was prescribed a medication, Metformin, to help 
control his diabetes mellitus, type II, as of March 28, 2008.

As discussed above, prior to March 28, 2008, the Veteran's 
service-connected diabetes mellitus, type II, has been assigned 
an initial 10 percent rating.  In order to warrant an initial 
evaluation in excess of 10 percent, the evidence of record prior 
to March 28, 2008, must demonstrate that his diabetes mellitus, 
type II, required insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Prior to March 28, 2008, the Veteran was 
placed on a restricted diet and instructed to increase his 
activity.  Significantly, the Veteran specifically requested to 
pursue non-medication therapies to treat his diabetes mellitus, 
type II.  The Veteran began taking an oral hypoglycemic agent as 
of March 28, 2008, but not before.  Moreover, there was no 
evidence that the Veteran required insulin prior to March 28, 
2008.  Although the Veteran submitted statements asserting that 
he could have started taking diabetes medication prior to March 
28, 2008, in order to warrant a rating in excess of 10 percent, 
the evidence must show that the his service-connected diabetes 
mellitus, type II, required such medication.  Id.  Consequently, 
the preponderance of the evidence of record does not demonstrate 
that the Veteran's diabetes mellitus, type II, met the criteria 
for an initial rating in excess of 10 percent at any time before 
March 28, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.119, 
Diagnostic Code 7913; see also Fenderson, 12 Vet. App. at 126.  
Thus, the Board finds that the objective medical evidence of 
record does not support an initial evaluation in excess of 10 
percent at any time before March 28, 2008.

B.  On and After March 28, 2008

In July 2008, the Veteran reported "no new health issues," and 
that he continued to monitor his diet and exercise; the Veteran 
stated that he had lost 31 pounds since January 2008.  The 
diagnosis was diabetes mellitus, type II, and his medication list 
continued to include Metformin.

Later in July 2008, the Veteran underwent a VA examination to 
determine the severity of his service-connected diabetes 
mellitus, type II.  A review of the Veteran's relevant medical 
history indicated that he continued to take Metformin, but that 
this was the only course of treatment beyond a restricted diet 
and increased physical activity.  Further, the Veteran's relevant 
medical history demonstrated that he was not restricted from 
performing strenuous activity, and that there was no peripheral 
vascular disease; no diabetic neuropathy; no diabetic skin 
disorders; and no gastrointestinal symptoms related to his 
diabetes mellitus, type II.

Treatment reports dated after the July 2008 VA examination 
demonstrated that the Veteran continued taking Metformin, 
continued diet modification, and was encouraged to continue 
exercising.

As discussed above, on and after March 28, 2008, the Veteran's 
service-connected diabetes mellitus, type II, was assigned a 20 
percent rating.  In order to warrant an increased evaluation, the 
evidence of record dated on and after March 28, 2008, must 
demonstrate that his diabetes mellitus, type II, required 
insulin, restricted diet, and regulation of activities.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  On and after March 28, 
2008, the Veteran continued to be on restricted diet and was 
instructed to increase his physical activity.  Moreover, the 
Veteran continued to take Metformin.  The evidence of record 
dated on and after March 28, 2008 does not demonstrate that the 
Veteran was prescribed insulin to treat his diabetes mellitus, 
type II, nor did this evidence demonstrate that his diabetes 
mellitus, type II, required insulin.  Moreover, the evidence of 
record dated on and after March 28, 2008, does not demonstrate 
that the Veteran's activities required regulation of activity.  
Although the Veteran contended that the instructions to increase 
his physical activity amounted to "regulation of activity," 
regulation of activity under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913 is defined as avoidance of strenuous 
occupational and recreational activities.  Not only was the 
Veteran not restricted from performing activity, he was 
instructed to increase his physical activity.  As such, the 
evidence of record does not demonstrate that the Veteran's 
activities were regulated on and after March 28, 2008.  In sum, 
the evidence of record dated on and after March 28, 2008, 
demonstrates that the Veteran continued on a restricted diet and 
a hypoglycemic agent, but does not demonstrate that the Veteran's 
activities required regulation or that his diabetes mellitus, 
type II, required insulin.  Consequently, the preponderance of 
the evidence of record does not demonstrate that the Veteran's 
diabetes mellitus, type II, met the criteria for a rating in 
excess of 20 percent at any time on or after March 28, 2008.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913; see 
also Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. 
at 509.  Thus, the Board finds that the objective medical 
evidence of record does not support an evaluation in excess of 20 
percent at any time on or after March 28, 2008.

C.  Extraschedular

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the already 
assigned ratings inadequate.  The Veteran's service-connected 
diabetes mellitus, type II, is evaluated as an endocrine system 
disorder pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.

Prior to March 28, 2008, the Veteran's diabetes mellitus, type 
II, required a restricted diet and the Veteran was encouraged to 
engage in physical activity.  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's experiences are congruent with 
the disability picture represented by a 10 percent disability 
rating.  Rating is excess of 10 percent are provided for certain 
manifestations of diabetes mellitus, type II, but the medical 
evidence demonstrates that those manifestations are not present 
in this case.  Specifically, the evidence dated prior to March 
28, 2008, did not demonstrate that the Veteran's diabetes 
mellitus, type II, required the use of a hypoglycemic agent or 
insulin.  The criteria for a 10 percent rating reasonably 
describe the Veteran's disability level and symptomatology.  
Consequently, the Board concludes that a schedular evaluation is 
adequate and that referral of the Veteran's case for 
extraschedular consideration is not required.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913; see also VAOGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996).

On and after March 28, 2008, the Veteran's diabetes mellitus, 
type II, required the use of a hypoglycemic agent and a 
restricted diet, and the Veteran was encouraged to engage in 
increased physical activity.  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's experiences are congruent with 
the disability picture represented by a 20 percent disability 
rating.  Rating is excess of 20 percent are provided for certain 
manifestations of diabetes mellitus, type II, but the medical 
evidence demonstrates that those manifestations are not present 
in this case.  Specifically, the evidence did not demonstrate 
that the Veteran's diabetes mellitus, type II, required insulin 
or regulation of his activities.  The criteria for a 20 percent 
rating reasonably describe the Veteran's disability level and 
symptomatology.  Consequently, the Board concludes that a 
schedular evaluation is adequate for both time periods and, thus, 
referral of the Veteran's case for extraschedular consideration 
is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; 
see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against evaluations in excess of those already 
assigned to the disability at issue herein at any time during the 
appeal period, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. 
App. at 126; Hart, 21 Vet. App. at 509.


ORDER

An initial evaluation in excess of 10 percent for diabetes 
mellitus, type II, prior to March 28, 2008, is denied.

An evaluation in excess of 20 percent for diabetes mellitus, type 
II, on and after March 28, 2008, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


